Citation Nr: 1539859	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  11-04 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service connected left knee.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service connected left knee.

3.  Entitlement to service connection for a right bicep muscle tear to include as secondary to service-connected left wrist.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the VA Regional Office (RO) in Chicago, Illinois.  

These claims were previously remanded by the Board in July 2014 and March 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issues of entitlement to service connection for a right knee disability and right bicep disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's lumbar spine disorder cannot be attributed to active service or a service-connected disability.


CONCLUSION OF LAW

A lumbar spine disorder was not caused or aggravated by active service or a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The AOJ informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim in a letter dated in April 2008 wherein he was advised of the provisions relating to the VCAA, prior to the July 2008 rating decision on appeal.  Specifically, he was informed of the evidence and information necessary to substantiate his service connection claim.  Additionally, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to VA.  The April 2008 letter also provided notice of the type of evidence necessary to establish a disability rating and effective date as was discussed in the Dingess case. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this regard, the AOJ associated the Veteran's service treatment records, private treatment records, and VA outpatient treatment records with the claims file.  The Veteran was also afforded VA examinations in October 2010 and September 2014, and a VA addendum opinion was obtained in June 2015.  As discussed in the prior remands, the October 2010 and September 2014 VA examination reports did not contain adequate opinions with respect to whether the Veteran's claimed lumbar spine disorder(s) was caused or aggravated by the service-connected left knee disability.  However, in compliance with the March 2015 remand, the June 2015 addendum opinion was obtained from the September 2014 VA examiner.  The Board finds that the opinion was adequate as it was based upon the examiner's review the claims file, prior interview and physical examination of the Veteran, and properly addressed the questions asked with respect to whether the Veteran's lumbar spine disorder was caused or aggravated by his service-connected left knee disability.  Moreover, the Board finds that the AOJ complied with the March 2015 Remand directive regarding obtaining any outstanding VA treatment records.  No further action is necessary with respect to the March 2015 Remand. See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

The Board also notes that the July 2014 Remand was initially returned to VA as undeliverable to the Veteran, however, in August 2014, the Veteran's address was verified and the copy of the remand was resent to the correct address. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II.  Service Connection

In the present case, the Veteran claims that he has a lumbar spine disability that was caused or aggravated by his service-connected left knee disability.  For the reasons explained below, the claim fails for lack of a relationship between the lumbar spine disability and the service-connected disability.

Service connection is warranted for a disability, which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected. The revised regulation requires comparison of the baseline level of severity of the disorder in the absence of the service-connected disability to the increased severity, and provides compensation only if there is an increase in severity.  38 C.F.R. § 3.310 (2015).  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

In this case, the Veteran has current diagnoses of degenerative joint disease of the lumbar spine as well as slight thoracic scoliosis.  See October 2010 and September 2014 VA examination reports.  Further, service connection has been established for a left knee disability.  Thus, Wallin elements (1) and (2) have been met.  However, the claim fails as element (3), a relationship between the service-connected disability and the current disorders is not met.  

As discussed above, the October 2010 and September 2014 VA examination reports were inadequate with respect to the nexus opinion.  However, the June 2015 VA addendum opinion adequately addressed the Veteran's contention that his lumbar spine disability(ies) were caused or aggravated by the service-connected left knee disability.  The June 2015 VA examiner opined that the lumbar spine disabilities were not caused or aggravated by the left knee disability.  In this regard, the examiner explained there is no medical evidence that factors relative to the left knee condition produced increased wear and tear to the back that resulted in aggravation of the back condition beyond the expected progression. 

The VA and private treatment records do not indicate that the Veteran's lumbar spine disabilities were caused or aggravated by the service-connected left knee disability.  In this regard, the records do not contain discussion suggestion that the left knee disability caused the lumbar spine disabilities, or that the lumbar spine disabilities were worsened beyond their normal progression as a result of the left knee disability.  

The Board has considered the Veteran's statements that his lumbar spine disabilities were caused or aggravated by his left knee disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of a lumbar spine disability, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Significantly, the evidence does not indicate that the Veteran's service-connected left knee disability caused or aggravated his lumbar spine disability.

As the probative evidence of record does not indicate that the Veteran's lumbar spine disability was caused or aggravated by his service-connected left knee disability, Wallin element (3) has not been met.  Thus, service connection must be denied on a secondary basis. 

Although the Veteran claimed secondary service connection, the Board has also considered whether he is entitled to service connection on a direct basis.  Service connection may be granted, on a direct basis, if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third Davidson elements, for specific chronic diseases only, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The specific chronic diseases to which 38 C.F.R. § 3.303(b) applies, including arthritis, are listed at 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d at 1338.  

Service treatment records indicate that the Veteran was treated multiple times for low back pain in June 1979 and at that time, was diagnosed with a strain and/or spasm.  However, the June 1979 service treatment records revealed that the back was within normal limits on X-ray.  The Veteran reported during the September 2014 VA examination report that he had acute low back pain and buttock pain in 1979 while prying on a jammed cargo pallet on a roller line.  He reported that he was treated for sciatica for about a week before returning to full duties.  He reported similar symptoms during service in 1982 or 1983 and again in 1985-86.  He reported that he separated from service in 1988 without any specific back problems.  The September 2014 VA examiner found that there was no evidence of a chronic, pathologic back condition in service.   

While arthritis is one of the diseases to which 38 C.F.R. § 3.303(b) applies, the Board notes that the Veteran does not contend that he has had continuous back symptoms since service.  To the contrary, when he underwent a VA examination in June 2010, he reported an onset of back symptoms in 1995 when he lifted a 60 pound package and felt a snap in the lower back.  He reported that he was told he had a pinched nerve and had injections in his back for treatment.  Subsequently, during the September 2014 VA examination, he reported that he was treated for sciatica in 1992 and 1998 with Cortizone shots and back pain management since the late 1990's.  

There is no indication of a link between the Veteran's lumbar spine disability and service or service injury.  In this regard, there is no indication that the Veteran's low back strain or spasm in service led to the Veteran's lumbar spine symptoms reported as occurring at least four years following service.  The Veteran does not claim otherwise.  Further, the October 2010 VA examiner found that the Veteran's lumbar spine disabilities were not related to service because the Veteran injured his back independently, following service.  VA and private treatment records do not contain any discussion that the Veteran's lumbar spine disabilities are related to service.  Again, the Board emphasizes that the Veteran does not contend that his present lumbar spine disabilities are directly related to service. 

For the foregoing reasons, service connection is not warranted for a lumbar spine disability, on direct or secondary bases.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for a lumbar spine disorder, including as secondary to a service-connected left knee disability, is denied.


REMAND

Regarding the claims for service connection for a right knee disability and a right bicep tear, regrettably, another remand is necessary.  The Veteran was provided VA examinations in October 2010 and September 2014, and an addendum opinion was obtained in June 2015.  However, to date, an adequate VA opinion regarding the nature and etiology of his right knee and right bicep disorders has not been obtained.  

The issues were previously remanded in July 2014 and March 2015 in order to obtain an adequate VA opinion.   Each remand contained directives that the examiner was to provide an opinion as to whether the Veteran's right knee and right bicep disorders were caused or aggravated by his service-connected disabilities.  As a result of the remands, the Veteran was provided a VA examination in September 2014 and a VA addendum opinion was obtained from the September 2014 examiner, in June 2015.  However, the examiner did not provide an adequate opinion upon which a decision may be made.  As discussed in March 2015, the September 2014 VA examiner provided an opinion as to whether the Veteran's disorders were aggravated by his military service as opposed to his service-connected disabilities.  Subsequently, in June 2015, the VA examiner once again, did not provide an adequate opinion.  In this regard, the June 2015 VA examiner opined that the Veteran's right knee and right bicep disabilities were not caused or "aggravated" by the left knee and left wrist disabilities, respectively; however, the rationale provided for both only applied to "causation" of the Veteran's disabilities.  Consequently, addendum opinions are necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Regarding the claimed right knee disability, on remand, the examiner should consider the Veteran's contention that his right knee is disabled due to having to compensate for the left knee.  See November 2008 notice of disagreement.  VA treatment records dated in October 2014 indicate that the Veteran had an antalgic gait and that the Veteran reported that he expected to undergo a total right knee replacement. 

Finally, the Veteran receives treatment through the VA healthcare system. Therefore, any outstanding VA treatment records should be obtained.  The Veteran should also be given an opportunity to submit any additional private records that may be relevant to the claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private medical records.
 
 2.  Obtain up-to-date VA treatment records, from May 2015 to the present.

All reasonable attempts should be made to obtain such records, consistent with the provisions of 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, obtain an addendum medical opinion from the June 2015 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to the following:

A) Whether it is at least as likely as not that the Veteran's right knee disorder is aggravated (permanently worsened beyond normal progression) by the service-connected left knee disability.  In reaching any conclusion, consider the Veteran's statement that he believes his right knee is disabled because he has to compensate for the left knee as well as his statement to VA treatment providers that he expects to have a total right knee replacement.  

B) Whether it is at least as likely as not that the Veteran's right bicep muscle tear is aggravated (permanently worsened beyond normal progression) by the service-connected left wrist and/or left knee disabilities. 

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of aggravation.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that the response requires resort to speculation.

4.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


